DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/633,397 filed 23 January 2020. Claims 1-11 pending. 

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A control system in a four-wheel-drive motor vehicle for distributing drive forces at least of a drive of the motor vehicle to wheels of first and second axles of the motor vehicle, comprising: a drive force distribution unit for distributing the drive forces to the first and second axles; rotational speed sensors for sensing a rotational speed of the first and second axles and/or of the wheels of the motor vehicle, a master control unit which is connected to a distribution control unit is and to the rotational speed sensors and to a vehicle communication system, wherein the distribution control unit is mounted on the drive force distribution unit  and performs adjustment both to a setpoint torque and to a setpoint rotational speed, and in doing so determines a transmission ratio to the drive forces which are to be distributed to the first and second axles as a function of travel and in a switchable fashion, wherein the transmission ratio is determined on the basis of a ratio between an actual torque and the setpoint torque when 
Claim 6:
A method for distributing drive forces at least of a drive of a motor vehicle to wheels of 
Regarding claims 1 and 6, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, applicant amended the claims to include to overcome the prior issues under 35 U.S.C. 112(b). Further, the prior art either discloses control systems and corresponding methods for creating the driving dynamics of a motor vehicle on the basis of a target torque or a wheel speed difference (slip regulation), but not a control system with two (previously defined) target values, (i.e. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 14 February 2022, with respect to pages 6-7 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 1-11 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659